2.	Applicant’s arguments with respect to the amended claim 9, filed 10/25/2021, have been considered but they are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grivna et al. U.S. Patent Application Publication 2015/0325567 A1 (the ‘567 reference, of record).
The reference discloses in Fig. 11 and related text a semiconductor diode as claimed.
Referring to claim 9, the ‘567 reference discloses a semiconductor diode (600, paragraph(s) [0055]), comprising: 
a substrate (602); 
a Schottky metal contact (1100, paragraph(s) [0068], [0071]) above the substrate, the Schottky metal contact (1100) having a bottommost surface; 
a Schottky barrier material (semiconductor layer 900, paragraph(s) [0068]) underneath the Schottky metal contact (1100); 
a first cathode region (left region 606/608, paragraph(s) [0070], see also Fig. 6) and a second cathode region (right region 606/608), the first cathode region (left 606/608) and the second cathode region (right 606/608) having an uppermost surface above the bottommost surface of the [the] Schottky metal contact (1100);
an epitaxial layer (604, paragraph(s) [0055]) below the first cathode region and the second cathode region (606/608); and 
an implant (806, paragraph(s) [0062]) in a top surface of the epitaxial layer (604) between the first cathode region and the second cathode region (606/608).
claim 10, Fig. 11 depicts that the Schottky metal contact (1100) is formed above the implant (806).
Referring to claim 11, Fig. 11 depicts that the Schottky barrier material (900) extends between the first cathode region and the second cathode region (606/608).
Referring to claim 12, the reference further discloses that the Schottky metal contact (1100) has a T-gate structure (Schottky metal contact 1100 together with tungsten core 1104 (paragraph(s) [0072]) and conductive layer 1110 (paragraph(s) [0074], [0069]) have a T-gate structure).
Referring to claim 13, the reference further discloses that the Schottky metal contact (1100) has a first spacer (1000, paragraph(s) [0068], and a portion of 804, paragraph(s) [0061]) adjacent a first side and a second spacer (1000 and another portion of 804) adjacent a second side.
Referring to claim 15, the reference further discloses that the substrate (602) includes silicon (paragraph(s) [0055]).

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
4.	Claim 14 is rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Grivna et al. U.S. Patent Application Publication 2015/0325567 A1 (the ‘567 reference) in view of  Sheppard et al. U.S. Patent Application Publication 2008/0121895 A1, both of record.
	Referring to claim 14, the ‘567 reference discloses the epitaxial layer (604) for the semiconductor diode (600) as detailed above for claim 9, but does not disclose that the epitaxial layer comprises gallium nitride.
	Sheppard, in disclosing a semiconductor diode (Fig. 1F, paragraph(s) [0065]) comprising an epitaxial layer (20, paragraph(s) [0038]), teaches that the epitaxial layer comprises gallium nitride (GaN) for forming a semiconductor diode with high bandgap (paragraph(s) [0002]).
.

Allowable Subject Matter
5.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor diode with all limitations as recited in claims 16, which may be characterized in that the first spacer and the second spacer comprise silicon nitride.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





01-11-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818